Order entered July 31, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00971-CV
                                   No. 05-13-00972-CV

                           SARAH MARIE SMITH, Appellant

                                            V.

                           JOHN MICHAEL SMITH, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-51420-2013

                                         ORDER
       We GRANT appellant’s July 17, 2013 motion to consolidate. We ORDER the appeal

docketed as appellate cause number 05-13-00972-CV CONSOLIDATED into the appeal

docketed as appellate cause number 05-13-00971-CV. We DIRECT the Clerk of this Court to

transfer all papers from appellate cause number 05-13-00972-CV to appellate cause number 05-

13-00971-CV. Henceforth, all documents shall bear appellate cause number 05-13-00971-CV.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE